In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00388-CR
         No. 02-19-00389-CR
    ___________________________

   ROBERT E. COLLINS II, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
          Wichita County, Texas
   Trial Court Nos. 55,989-B, 59,144-B


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Robert E. Collins II, appearing pro se on appeal, attempts to appeal

his convictions for aggravated promotion of prostitution, conspiracy to commit

aggravated promotion of prostitution, compelling prostitution of a victim under

seventeen years of age, trafficking of a person, and “Bail Jumping and Fail to Appear

Felony.” Appellant pleaded guilty to each offense pursuant to plea bargains, and the

trial court sentenced him on each offense in accordance with the plea bargains.

      Consistent with Appellant’s pleas, the “Trial Court’s Certification of

Defendant’s Right of Appeal” in each case states that “the defendant has waived the

right of appeal.” See Tex. R. App. P. 25.2(a)(2). Based on the certifications, we

notified Appellant that his appeals would be dismissed unless, within ten days, he or

any party desiring to continue the appeals filed a response showing grounds for

continuing these appeals. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant filed a

response challenging the voluntariness of his pleas, and we requested the record.

      At the hearing on the plea bargains, Appellant seemed hesitant to enter his

guilty pleas and to agree that he had waived his right to appeal in each case, but the

record does not contain any reasons for Appellant’s hesitation. Rather, Appellant

went on to expressly acknowledge that he had waived his right to appeal as part of

each plea bargain, and the record contains waivers signed by Appellant. Therefore, it

appears that the waiver of appeal in each case is valid. See Monreal v. State, 99 S.W.3d
615, 617 (Tex. Crim. App. 2003) (stating that a valid waiver of the right to appeal

                                           2
must be made voluntarily, knowingly, and intelligently). A valid waiver will prevent

the defendant from appealing any issue unless the trial court consents to the appeal.

Id. Here, the trial court did not give Appellant permission to appeal. Appellant

therefore has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

      Accordingly, we dismiss these appeals in conformity with the trial court’s

certifications. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006). Along with the appeals, we dismiss all pending motions. 1

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 12, 2020




      1
        Prior to our receipt of the record, Appellant filed a motion to withdraw his
guilty pleas, and the following month, he filed a “Notice to Dismiss” his appeals.

                                            3